Citation Nr: 1219679	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder, including as secondary to service-connected residuals of a right ankle fracture, status post open reduction with internal fixation and degenerative joint disease, and/or degenerative disc disease, lumbar spine.

2.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected residuals of a right ankle fracture, status post open reduction with internal fixation and degenerative joint disease, degenerative disc disease, lumbar spine, and/or osteoarthrosis, left knee.

3.  Entitlement to an evaluation in excess of 10 percent for residuals, right ankle fracture, status post open reduction with internal fixation and degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from June 1978 to May 1986.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Board remanded these claims to the RO for additional action in June 2000.  At the time, a claim of entitlement to service connection for a right foot disorder was also on appeal.  By rating decision dated in December 2011, however, the RO granted this claim.  It is thus no longer before the Board for appellate review.

By written statement dated in March 2010, the Veteran is raising a claim of entitlement to service connection for a mood disorder/anxiety secondary to service-connected tinnitus.  The Board refers this matter to the RO for appropriate action.

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this appeal.

The Board addresses the claim of entitlement to an evaluation in excess of 10 percent for residuals, right ankle fracture, status post open reduction with internal fixation and degenerative joint disease, in the REMAND section of this decision, below, and REMANDS that claim to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's left ankle disorder is not related to his active service, or service-connected residuals of a right ankle fracture, status post open reduction with internal fixation and degenerative joint disease, or degenerative disc disease, lumbar spine.

2.  The Veteran's right knee disorder is not related to his active service, or service-connected residuals of a right ankle fracture, status post open reduction with internal fixation and degenerative joint disease, degenerative disc disease, lumbar spine, or osteoarthrosis, left knee.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated by service and is not proximately due to or the result of service-connected residuals of a right ankle fracture, status post open reduction with internal fixation and degenerative joint disease, and/or degenerative disc disease, lumbar spine.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  A right knee disorder was not incurred in or aggravated by service and is not proximately due to or the result of service-connected residuals of a right ankle fracture, status post open reduction with internal fixation and degenerative joint disease, degenerative disc disease, lumbar spine, and/or osteoarthrosis, left knee.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO in this case provided the Veteran with VCAA notice by letters dated July 2004, September 2008, November 2008, January 2009, June 2010 and May 2011.  Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claimd pursuant to that duty.  In addition, the RO provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received and/or requested in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The RO sent some of the VCAA notice letters after initially deciding the Veteran's claims.  They are thus untimely.  The RO cured this timing deficiency, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in December 2011 and providing him an opportunity to respond thereto.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2011).

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claims, including service and post-service treatment records.  As well, the RO afforded the Veteran a VA examination, during which an examiner addressed the etiology of the Veteran's right knee and left ankle disorders.  

II.  Analysis

The Veteran contends that he is entitled to service connection for left ankle and right knee disabilities.  According to written statements he and his representative submitted during the course of this appeal, including in June 2004, November 2005, April 2007, October 2008, February 2009 and October 2009, these disabilities developed secondary to either in-service injuries, or his service-connected low back and right ankle disabilities.  The Veteran refers to private medical opinions of record for the proposition that: (1) these disorders represent after-effects or a progression of service-related trauma or injuries to the low back and right ankle; 
(2) as his service-connected low back and right ankle disabilities worsen, they are aggravating his right knee disability; (3) his service-connected right ankle disability has caused overuse of the left ankle, which, in turn, has caused knee and foot problems; and (4) his service-connected low back and right ankle disabilities have caused biomechanical problems, including with regard to walking and moving.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) ; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA amended 38 C.F.R. § 3.310 during the course of this appeal, effective from October 10, 2006, to incorporate explicitly the holding in Allen.  71 Fed. Reg. 52,744-52,747 (2006) (codified at 38 C.F.R. § 3.310 (2011).  This amendment placed additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of establishing a baseline level of disability for the nonservice-connected condition prior to the aggravation.  Inasmuch as these substantive changes do not affect these claims, the Board need not determine which version of the law applies.

1.  Left Ankle

Post-service medical documents, including private treatment records and letters of private physicians dated since 2003 and a report of VA examination conducted in June 2011, confirm that the Veteran currently has a left ankle disability.  The question is thus whether this disability is etiologically related to the Veteran's active service, including any in-service injury, or his service-connected right ankle and low back disabilities.    

According to his service treatment records, during active duty from June 1978 to May 1986, the Veteran did not report or receive treatment for left ankle complaints.  He did, however, fracture his right ankle, which necessitated surgery (an open reduction and internal fixation) in 1981, and sprain his low back in 1980.  On separation examination conducted in March 1986, he reported swollen or painful joints.  The examiner noted the prior surgery on the right ankle, but did not mention the Veteran's left ankle.  

Following discharge, by rating decision dated December 2001, the RO granted the Veteran service connection for right ankle and low back disabilities.  The RO found each of these disabilities to be 10 percent disabling.  
 
Post-service medical documents reflect that, approximately two years later, in 2003, the Veteran began to report left ankle complaints.  Since then, he has received private treatment for such complaints, occasionally attributed to a left ankle diagnosis, and undergone a VA examination of his left ankle.  Multiple private physicians, including E. Megariotis, M.D., Eve Turner, a chiropractor, and Glenn R. Haber, a podiatrist, have addressed the etiology of these complaints.  

In letters dated April 2003, June 2003, November 2005 and March 2008, Dr. Megariotis discussed the Veteran's left ankle disorder, initially refraining from relating it to service or a service-connected disability.  More specifically, in April 2003, he diagnosed stress overload syndrome of the left ankle and foot with synovitis in conjunction with multiple other orthopedic disabilities and then related all but the left ankle disability to in-service injuries.  In June 2003, Dr. Megariotis opined, in part, that the Veteran's ankle pathology was causally related to after effects and complications of his service-related traumata (knee and back), but did not specify the ankle to which he was referring.  (The Board assumes he is referring to the right ankle because during the physical evaluation, he noted right ankle, not left ankle, symptomatology.)  In November 2005, Dr. Megariotis related the Veteran's left ankle disorder to his nonservice-connected right knee disorder.  He indicated that the left ankle was deteriorating via stress overload syndrome because of the right knee pathology.  

Subsequently, Dr. Megariotis related the Veteran's left ankle disorder to service.  More specifically, in March 2008, he linked the Veteran's left foot arthrosis with overuse syndrome to service-related traumata, complications of those traumata and progression.   

In June 2008, Dr. Turner submitted a letter on behalf of the Veteran in support of various claims, including the one at issue.  She then noted that the Veteran had been under her care for multiple service-related injuries, none of which involved the left ankle.  She nonetheless discussed the left ankle disorder in addition to the other disorders and noted that it had caused the Veteran to ambulate in a guarded manner and to develop lower back pain.  Seemingly referring to the back disorder, she concluded that the Veteran's current condition was the result of progressive degenerative problems directly related to in-service trauma.  She then requested VA to reconsider granting service connection for the Veteran's left arm, right knee, left ankle and left foot disorders.   

In December 2007, Dr. Haber indicated that he saw the Veteran in September 2007 for a painful left ankle joint, which he attributed to capsulitis of the left foot due to overuse and secondary to compensation.  He noted that the Veteran had a prior history of a right ankle fracture with screw fixation and opined that the left ankle disorder was secondary to his right ankle trauma.  

In a Remand issued in June 2010, the Board explained that these opinions were insufficient to decide the claim, all being based on a history provided by the Veteran without the benefit of a review of the claims file.  The Board thus remanded the claim to the RO for a VA examination, during which a VA examiner was instructed to provide an opinion on the etiology of the left ankle disorder based on a review of the claims file.

In a report of a VA orthopedic examination conducted in response to this Remand, in June 2011, an examiner indicated that he had reviewed the claims file.  As well, he recorded the Veteran's medical history, conducted a physical evaluation, and concluded that the Veteran's left ankle complaints were less likely than not due to his military service.  The examiner based this conclusion on the fact that the Veteran has pronation of the left ankle, a deformity that would place more stress on the ankle than a so-called altered gait from the right ankle.   

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

In this case, other than Dr. Haber's December 2007 opinion, none of the private opinions include a statement of reasons or bases, let alone adequate.  The Board thus places no weight on these opinions.  The Board places some weight on Dr. Haber's opinion as it includes such a statement.  It is not, however, based on a review of the claims file or any of the Veteran's treatment records and does not include an explanation as to why the Veteran's service-connected right ankle disability, rather than, or in conjunction with, his nonservice-connected right knee disorder caused the Veteran to overcompensate and develop overuse syndrome, as Dr. Megariotis once concluded.  

The Board places the greatest weight on the VA examiner's opinion.  It is based on a review of the Veteran's claims file, including all treatment records, and his reported medical history and a physical evaluation.  In addition, it is supported by rationale.

The Veteran alleges that his private chiropractor has submitted a statement indicating that his service-connected right ankle and back injuries have caused biomechanical problems with walking and secondary problems in the left ankle.  Indeed, in a November 2007 report, a private chiropractor noted that the Veteran presented with various symptoms, but did not mention the left ankle, described how service-related injury had caused a general weakening of the supportive tissue structure, giving rise to spinal instability.  He further explained that this instability allowed misalignment of vertebral bodies, posterior joints and the involved spinal segment and compressed emitting posterior nerve roots by a pincer-type movement.  He did not specifically discuss the Veteran's left ankle. 

The Veteran's assertions thus represent the only other evidence of record linking his left ankle disorder to service or a service-connected disability.  Because the Veteran has no special training in medicine, however, he is not competent to offer an opinion on medical causation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay observable conditions or symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition or provide an opinion on causation).  

Based primarily on the VA examiner's June 2011 opinion, the Board finds that the Veteran's left ankle disorder is not related to his active service, or service-connected residuals of a right ankle fracture, status post open reduction with internal fixation and degenerative joint disease, or degenerative disc disease, lumbar spine.  In light of this finding, the Board concludes that the Veteran's left ankle disorder was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disability.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.

2.  Right Knee

Private treatment records and letters of private physicians dated since 2003 and a report of VA examination conducted in June 2011 confirm that the Veteran currently has a right knee disability.  Again, the question is whether this disability is etiologically related to the Veteran's active service, including any in-service injury, or his service-connected right ankle and low back disabilities.    

According to the Veteran's service treatment records, during active duty from June 1978 to May 1986, the Veteran did not report or receive treatment for right knee complaints.  On separation examination conducted in March 1986, he reported swollen or painful joints, but the examiner did not mention the Veteran's right knee.  

Approximately two years later, in April 2003, the Veteran began to report right knee complaints.  Since then, he has received private treatment for such complaints, attributed to various diagnoses, and undergone private evaluations and a VA examination of his right knee.  During treatment visits and evaluations, physicians often discussed the Veteran's left knee in conjunction with his right knee.  

By rating decision dated November 2004, the RO granted the Veteran service connection for a left knee disability and found this disability to be 10 percent disabling.   

Private physicians, including Drs. Megariotis and Turner, and a VA examiner have addressed the etiology of these complaints and, although the Veteran does not assert that his knee disabilities are related, one private physician has linked the nonservice-connected right knee disability to the service-connected left knee disability.  Specifically, in a letter dated August 2003, Dr. Megariotis explained that he had evaluated both of the Veteran's knees and that x-rays showed severe osteoarthrosis on the left and mild medial compartment arthrosis on the right (the latter slightly worsened as compared to April 2003 x-rays).  He diagnosed worsening right knee function with internal derangement and concluded that the right knee was failing as a result of the Veteran overloading and protecting the left knee.   

In July 2004, Dr. Megariotis evaluated the Veteran's knees, spine and shoulder, diagnosed, in part, persistent bilateral knee internal derangement, and opined that the Veteran's signs and symptoms represented after effects, complications and progression of his service-related trauma.  

In November 2005, Dr. Megariotis ordered magnetic resonance imaging, which showed that the Veteran had a torn medial meniscus, osteochondral changes and patellofemoral arthrosis on the right.  He indicated that this condition resulted from service-related injury.  In October 2005, Dr. Megariotis again saw the Veteran for right knee complaints and, contrary to his prior opinion, opined that the right knee was worsening the Veteran's service-connected left knee and back conditions.  In March 2008, Dr. Megariotis linked internal derangement of the Veteran's right knee to service-related traumata, complications of those traumata and progression.   

In June 2008, Dr. Turner submitted a letter on behalf of the Veteran in support of various claims, including service connection for a right knee disability.  She then noted that the Veteran had been under her care for multiple service-related injuries, including the bilateral lower extremities, but she did not relate the right knee disability to a service-connected disability.  Rather, she found that the Veteran's service-connected lower back pain was due, in part, to right knee injuries.  Seemingly referring to the back disorder, she concluded that the Veteran's current condition was the result of progressive degenerative problems directly related to in-service trauma.  She then requested VA to reconsider granting service connection for the Veteran's left arm, right knee, left ankle and left foot disorders.   

In a report of a VA orthopedic examination conducted in June 2011, after reviewing the claims file, recording the Veteran's medical history, conducting a physical evaluation and ordering x-rays, which showed mild narrowing of the medial tibiofemoral right knee joint, the VA examiner concluded that the Veteran's right knee complaints were less likely than not due to his military service or service-connected right ankle disability.  The examiner based this conclusion on a finding that the Veteran had no anatomical deformity of the right knee, including no deviation of the knee from midline or malalignment from the right ankle surgery.  

In this case, the Board places some weight on the August 2003 and June 2011 opinions of Dr. Megariotis and the VA examiner as they are the only opinions of record that include a statement of reasons or bases, let alone adequate.  The Board places no weight on the other opinions.  

Of the two that include such a statement, the Board places less weight on Dr. Megariotis's opinion.  From 2003 to 2008, Dr. Megariotis evaluated the Veteran for, and commented on the etiology of, various musculoskeletal disabilities, including the Veteran's right knee disability and those comments conflict.  On one date, he indicates that the right knee disability results from the service-connected left knee disability.  On other dates, he indicates that it results generally from other service-connected disabilities.  On yet another date, he indicates that the service-connected disabilities result from the right knee disability.  These inconsistent opinions call into question Dr. Megariotis's credibility.  In any event, as noted above, the August 2003 opinion is not based on a review of the claims file or any of the Veteran's other treatment records. 

The Board places the greatest weight on the VA examiner's opinion.  It is based on a review of the Veteran's claims file, including all treatment records, and his reported medical history and a physical evaluation.  In addition, it is supported by rationale.

The Veteran alleges that his private chiropractor has submitted a statement indicating that his service-connected right ankle and back injuries have caused biomechanical problems with walking and secondary problems in the right knee.  As previously indicated, in a November 2007 report, the chiropractor noted that the Veteran presented with various symptoms, but did not mention the right knee, described how service-related injury had caused a general weakening of the supportive tissue structure, giving rise to spinal instability.  He further explained that this instability allowed misalignment of vertebral bodies, posterior joints and the involved spinal segment and compressed emitting posterior nerve roots by a pincer-type movement.  He did not specifically discuss the Veteran's right knee. 

The Veteran's assertions, which are not competent under Jandreau v. Nicholson, 492 F.3d at 1377, thus represent the only other evidence of record linking his right knee disorder to service or a service-connected disability.  Based primarily on the VA examiner's June 2011 opinion, the Board finds that the Veteran's right knee disorder is not related to his active service, or service-connected residuals of a right ankle fracture, status post open reduction with internal fixation, degenerative joint disease, degenerative disc disease, lumbar spine, or osteoarthrosis, left knee.  In light of this finding, the Board concludes that the Veteran's right knee disorder was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disability.  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.


ORDER

Service connection for a left ankle disorder, including as secondary to service-connected residuals of a right ankle fracture, status post open reduction with internal fixation and degenerative joint disease, and degenerative disc disease, lumbar spine, is denied.

Service connection for a right knee disorder, including as secondary to service-connected residuals of a right ankle fracture, status post open reduction with internal fixation and degenerative joint disease, and degenerative disc disease, lumbar spine, is denied.


REMAND

Prior to adjudicating the claim of entitlement to an evaluation in excess of 10 percent for residuals, right ankle fracture, status post open reduction with internal fixation and degenerative joint disease, additional development is necessary.  See 38 C.F.R. § 19.9 (2011).

During the course of this appeal, VA assisted the Veteran in the development of this claim by affording him VA orthopedic and feet examinations, during which examiners, in part, discussed the severity of the Veteran's service-connected right ankle disability.  The reports of these examinations, both conducted in June 2011, are inadequate for the Board to decide this claim.  

Based on the findings therein, by rating decision dated December 2011, the RO granted the Veteran service connection for a right foot disability secondary to the right ankle disability.  In assigning this disability an initial 20 percent evaluation, the RO contemplated all findings, including pain and decreased motion, of the VA examinations.  The primary purpose of the VA examination was to determine the severity of the Veteran's service-connected right ankle disability, which is rated based on the Veteran's ability to move his right foot and the pain caused by that movement.  As a result of the RO's December 2011 action, these manifestations of the Veteran's right foot and ankle disabilities are now rated twice, violating the rule against pyramiding, see 38 C.F.R. § 4.14 (2011), and the Board cannot consider them in deciding the claim for an increased evaluation for the right ankle disability.  A remand is necessary so that a medical professional can distinguish those symptoms due to the Veteran's right ankle disability from those due to his right foot disability.  

In addition, during the VA orthopedic examination, an examiner recorded ranges of motion of the Veteran's right ankle.  During the VA foot examination, however, the Veteran reported that he experienced flare-ups of right foot symptoms that lasted for one to two days and hindered him from doing anything.  Neither examiner addressed the extent to which the Veteran's right ankle motion was additionally limited during these flare-ups.  

Finally, in the report of the VA foot examination, the examiner noted that the Veteran had a severely antalgic gait and that his bilateral foot problems significantly affected his occupation and severely affected multiple activities of daily living.  The examiner did not clarify the extent to which the Veteran's right ankle disability, alone, affected his occupation and activities of daily living and there is no information of record to determine whether the right ankle disability plays a role in the antalgic gait.  Such information is crucial in determining the severity of the Veteran's right ankle disability and considering all components of a claim for an increased evaluation.

The Board REMANDS this claim for the following action:

1.  Arrange for the Veteran to undergo a VA examination in support of his claim.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) Record in detail all right ankle and foot symptoms the Veteran experiences, including during flare-ups; 

b) Distinguish those symptoms due exclusively to the Veteran's right ankle disability from those that are due to his right foot disability; 

c) Characterize any limited motion of the right ankle as moderate or marked, including during flare-ups;  

d) Considering all right foot symptoms not already contemplated as part of the right ankle disability, characterize the Veteran's right foot disability as moderate, moderately severe or severe; 

e) Explain if and how the right ankle or right foot disability plays a role in the Veteran's antalgic gait; and

f) Indicate whether and to what extent the right ankle disability, alone, interferes with the Veteran's occupational functioning. 

2.  If the Veteran does not attend the VA examination, transfer the claims file to an examiner with instructions to accomplish the requested actions to the extent possible in the Veteran's absence.  

3.  Review the examination report or opinion to ensure that it includes all requested information and, if not, return it to the examiner for correction.  

4.  Readjudicate the claim based on all of the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 


This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


